DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In a Requirement for Restriction/Election mailed on 09/01/2022, Applicant is required to elect one of inventions: (A) Species I to Fig.2 and Fig.2 CONTINUED; (B) Species II to Fig.3; and (C) Species III to Fig.4 and Fig.4 CONTINUED. In a Response to Election/Restriction filed on 09/12/2022, Applicant elects Species I corresponding to Fig.2 and Fig.2 CONTINUED, without traverse. However, Applicant does not identify a group of claims that reads on the elected species I. The Office found that Claims 6-13, and 19 correspond to non-elected species II (e.g., claims 6, 7, and 19 recite “battery charge level”, “transmitting/receiving a low battery broadcast signal”...corresponding to species II (Fig.3)). Therefore, in this Office Action; claims 6-13, and 19 are withdrawn from the consideration. Claims 1-5, 14-18, and 20 are being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4,5,14,17,18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobs et al. (US Pub 2021/0278913 A1).
Regarding claim 1; Jacobs teaches a method, comprising: 
receiving, by a first information handling system (a system 400, Fig.4), user authentication information from a user of a stylus through the stylus (para. [0014,0045-0048], the system 400 comprises a base station 420 including an authentication module configured to associate a digital pen with one or more use settings such that the digital pen is configured to operate in accordance with the user settings. The digital pen 160 may be used to write or sign a name (e.g., signature) (para. [0040])); 
authenticating, by the first information handling system, the user of the stylus based on the user authentication information (para. [0040], the authentication module compares the handwriting (e.g., a signature) with a predetermined/verified signature to determine whether to authenticate the user); 
retrieving, by the first information handling system, user information corresponding to the user of the stylus (para. [0039,0071], the authentication module determines that the user of the digital pen is associated with the user account. The authentication module then identifies the user settings associated with the user account); and 
configuring the first information handling system by applying the user information (para. [0014,0018,0019,0039,0073,0081,0085], the digital pen is configured to interact with a peripheral device (e.g., user device 410, Fig.4) in accordance with the user setting).
Regarding claim 4; Jacobs teaches the method of claim 1 as discussed above. Jacobs further teaches retrieving the user information comprises retrieving a user profile corresponding to the user of the stylus (para. [0039], after the authentication module determines whether the user of the digital pen is associated with the user account, the authentication module identifies one or more user settings associated with the user account), wherein configuring the first information handling system comprises applying the user profile to the first information handling system (para. [0039,0064], the user settings are applied to the operation of the digital pen and the peripheral device (e.g., user device 110, Fig.1)).
Regarding claim 5; Jacobs teaches the method of claim 1 as discussed above. Jacobs further teaches determining, by the first information handling system, a predetermined period of time has passed without receiving input from the stylus (para. [0017,0041,0070,0072], the digital pen is associated with the user account until a predetermined amount of time lapses (e.g., digital pen is not used for a predetermined amount of time)); configuring the first information handling system to a default state after determining the predetermined period of time has passed (para. [0072], the digital pen not being operated in the predetermined amount of time is not associated with a user account. Accordingly, the digital pen may operate in accordance with one or more default settings); receiving, by a first information handling system, second user authentication information from a second user of a second stylus through the second stylus while in the default state (referred to the analysis of claim 1, para. [0039], Fig.11, when the digital pen not associated with a user account is operating in accordance with one or more default settings, the authentication module may receive an input (e.g., a second handwriting information) to determine whether a user (e.g., a second user of a second digital pen) is authenticated); authenticating, by the first information handling system, the second user of the second stylus based on the second user authentication information (para. [0039], if the second handwriting information is verified, the second user of the second digital pen is authorized to access a corresponding user account); retrieving, by the first information handling system, second user information corresponding to the second user of the second stylus (similar to the analysis of claim 1); and configuring the first information handling system by applying the second user information (similar to the analysis of claim 1).
Regarding claim 14; Jacobs teaches an apparatus (a system 100 comprises digital pens 160 and a user device 110, Fig.1), comprising: 
a first information handling system (a user device 900, Fig.9), comprising a memory (a memory 910); a processor (a processor 920) coupled to the memory (Fig.9), wherein the processor is configured to perform steps comprising: receiving user authentication information from a user of a stylus through the stylus; authenticating the user of the stylus based on the user authentication information; retrieving user information corresponding to the user of the stylus; and configuring the first information handling system by applying the user information (similar to the analysis of claim 1).
Regarding claim 17; Jacobs teaches the apparatus of claim 14 as discussed above. The limitation of claim 17 is substantially similar to claim 4. Thus, claim 17 is rejected similar to the rejection of claim 4.
Regarding claim 18; Jacobs teaches the apparatus of claim 14 as discussed above. The limitation of claim 18 is substantially similar to claim 5. Thus, claim 18 is rejected similar to the rejection of claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2,15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US Pub 2021/0278913 A1) in view of Tazuke (US Pub 2019/0392130 A1).
Regarding claim 2; Jacobs teaches the method of claim 1 as discussed above. Jacobs does not teach that receiving the user authentication information comprises at least two of: receiving text corresponding to a handwritten password; receiving handwriting biometrics corresponding to a handwritten password; or receiving a fingerprint token.
	Tazuke teaches receiving the user authentication information comprises at least two of: receiving text corresponding to a handwritten password (Fig.10, receiving text (e.g., a letter “T”) corresponding to a handwriting password in a handwriting input field 132b); receiving handwriting biometrics corresponding to a handwritten password; or receiving a fingerprint token (para. [0073], in the handwriting authentication, it is authenticated when the degree of similarity between the handwriting information of some characters of the handwritten password and handwriting information of the characters registered in the user registration data is a predetermined value or more).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Jacobs of authenticating a user to include the method of Tazuke of authenticating a user by detecting a handwritten character; and matching the handwritten password with a register handwriting information of the character to authenticate the user. The motivation would have been in order to increase the level of security.
Regarding claim 15; Jacobs teaches the apparatus of claim 14 as discussed above. The limitation of claim 15 is substantially similar to claim 2. Thus, claim 15 is rejected similar to the rejection of claim 2.
Claims 3,16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US Pub 2021/0278913 A1) in view of Lee (US Pub 2013/0145262 A1).
Regarding claim 3; Jacobs teaches the method of claim 1 as discussed above. Jacobs does not teach that retrieving notes previously stored by the user of the stylus.
	Lee teaches retrieving notes previously stored by the user of the stylus (para. [0032], retrieval of notes associated with a user after the user is authenticated based on log-in credentials).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Jacobs of authenticating a user to include the method of Lee of retrieving notes associated with a user after the user is authenticated. The motivation would have been in order to improve the user experience.
Regarding claim 16; Jacobs teaches the apparatus of claim 14 as discussed above. The limitation of claim 16 is substantially similar to claim 3. Thus, claim 16 is rejected similar to the rejection of claim 3.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US Pub 2021/0278913 A1) in view of Divakaran et al. (US Pub 2019/0325154 A1).
Regarding claim 20; Jacobs teaches the apparatus of claim 14 as discussed above. Jacobs teaches that the apparatus is a tablet comprising a system-on-chip (para. [0016,0054,0056,0061], the user device 900 may be a tablet. The user device comprises a system on a chip); and wherein the apparatus further comprises a short-range communication module configured to communicate with the stylus (para. [0023,0043], the digital pen communicates with the user device using Near Field Communication (NFC)).
Jacobs does not explicitly teach the system-on-chip comprises the processor, wherein the processor is configured to perform steps comprising executing a trusted execution environment (TEE), wherein at least part of the authenticating the user of the stylus based on the user authentication information is performed within the trusted execution environment (TEE).
Divakaran teaches the system-on-chip comprises the processor (para. [0106], a processor 1106 comprises a System on Chip (SoC)), wherein the processor is configured to perform steps comprising executing a trusted execution environment (TEE) (para. [0037], a trusted execution environment TEE is a secure area of a processor), wherein at least part of the authenticating the user based on the user authentication information is performed within the trusted execution environment (TEE) (para. [0043], authentication input information is provided to TEE 124 and processed by TEE 124 in a secure environment).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Jacobs of authenticating a user to include the teaching of Divakaran of providing a processor comprising a System on Chip (SoC); providing a trusted execution environment (TEE) in a secure area of the processor; and processing authentication input information by TEE. The motivation would have been in order to reduce size of the processor, reduce the cost; and improve the security.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691